Citation Nr: 0306492	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  94-41 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted for a traumatic laceration 
of the right hand with scarring, from August 14, 1991?

2.  What evaluation is warranted for sensory loss of the 
ulnar nerve and a flexion contracture of the right fifth 
finger, associated with a traumatic laceration of the right 
hand, from August 14, 1991?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2001, when it was remanded to the RO 
for certain development actions.  Following the RO's attempts 
to complete the requested actions, the case was returned to 
the Board for further review.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the Board's remand 
order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms 
of its remand.  Id.  

As set forth above, this matter was remanded by the Board 
most recently in July 2001 for certain development actions, 
including contacting the veteran to afford him the 
opportunity to identify evidence in support of his claims and 
to permit the RO to assist him in obtaining any such 
evidence.  In addition, the claims in question were to be 
readjudicated and a supplemental statement of the case was to 
be furnished to the veteran and his representative.  

The record reflects that the RO corresponded with the veteran 
in July 2001 to advise him of the existence of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and to inform him of his right to 
submit additional evidence in support of his claims.  He did 
not respond.  That was followed by the RO's issuance of a 
supplemental statement of the case in February 2003, and 
pursuant to the Board's 2001 remand, consideration was 
therein afforded the findings obtained on VA examinations in 
January 1999.  The supplemental statement of the case also 
addressed entitlement to increased ratings on an 
extraschedular basis.  

Notably, however, the criteria for the evaluation for 
ankylosis or limitation of motion of the single or multiple 
digits of the hand, as well as for skin scars were modified 
in July and August 2002 respectively.  See 67 Fed. Reg. 48784 
(2002); 67 Fed. Reg. 49590 (2002).  The veteran has yet to be 
notified of such changes.  Further, it is apparent that the 
RO did not consider or otherwise reference the changed rating 
criteria in its February 2003 supplemental statement of the 
case.  Finally, further examinations are needed which take 
into account such changes.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In an effort to accomplish needed actions, this appeal is 
hereby REMANDED to the RO for completion of the following:

1.  The RO should obtain for the record 
copies of all VA reports of medical 
treatment dating since January 1999 
pertaining to the veteran's right hand 
which are not already contained in the 
claims folder.

2.  Thereafter, the veteran is to be 
afforded a VA hand examination for the 
purpose of determining the severity of 
his service-connected right hand 
disorders.  The veteran's claims folder 
in its entirety, to include a copy of 
this remand, is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  The examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic studies deemed 
warranted.  All applicable diagnoses must 
be fully set forth.  If the examiner is 
unable to render any finding or opinion 
requested, that fact must be indicated in 
the report and the reasons therefor 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

The examiner must provide detailed 
findings/opinions as to the following:

(a)  Describe the current state 
of the veteran's right hand in 
terms of any residuals of a 
traumatic laceration.  Include 
notations as to the presence or 
absence of ankylosis of the 
metacarpophalangeal and/or the 
proximal interphalangeal joints 
of the right fifth finger.  If 
both of the foregoing joints 
are ankylosed, note whether 
either is in extension or full 
flexion, and whether there is 
rotation or angulation of a 
bone.  Note as well whether any 
finger defect results in 
limitation of motion of other 
digits or interferes with 
overall function of the hand, 
and, if so, to what degree.

(b)  Undertake detailed range 
of motion studies of the right 
hand and each affected finger, 
noting whether any limitation 
of motion is severe, moderate, 
or slight in degree.  Also, 
note whether there is a gap of 
one inch (2.5 centimeters) 
between the fingertip of the 
right fifth finger and the 
proximal transverse crease of 
the palm, with the finger 
flexed to the extent possible.  
Note as well whether extension 
is limited by more than 30 
degrees. 

(c)  Describe the size and location 
of all scarring attributable to the 
service-connected traumatic 
laceration of the right hand.  
Information should be provided as to 
whether: 

?	such scarring is deep 
(associated with underlying 
soft tissue damage) or 
productive of limited 
motion, and, if so, whether 
that scarring exceeds 6, 12, 
72, or 144 square inches; 

?	such scarring that is 
superficial (not associated 
with underlying soft tissue 
damage) and does not cause 
limited motion, exceeds 144 
square inches; 

?	any superficial scarring is 
unstable (frequent loss of 
the covering of skin over 
the scar); 

?	superficial scarring is 
painful; 

?	superficial scarring is 
productive of a limitation 
of function.  

The presence or absence of any poor 
nourishment, repeated ulceration, or 
tenderness or pain on objective 
demonstration regarding any 
superficial scarring of the right 
hand should also be set forth.

(d)  Ascertain whether either 
the right hand or any affected 
finger exhibits weakened 
movement, excess fatigability 
or incoordination attributable 
to the service-connected 
disability.  If feasible, any 
determination should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable  ankylosis due to 
any pain, weakened movement, 
excess fatigability or 
incoordination.

(e)  Identify whether there is 
present or absent objective 
signs of pain of the right hand 
and/or any affected finger, and 
whether any such pain could 
significantly limit functional 
ability during flare-ups or 
when the affected part is used 
repeatedly over a period of 
time.  This determination 
should also, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss due to pain on use 
or during flare-ups.  

(f)  Describe any and all 
neurological manifestations 
specifically attributable to 
the service-connected traumatic 
laceration of the right hand, 
including but not limited to, 
the presence or absence of 
sensory loss of the ulnar nerve 
and flexion contracture of the 
right fifth finger.

(g)  Note whether there is 
present or absent ulnar nerve 
paralysis.  If so, indicate 
whether any such paralysis is 
complete or incomplete.  If 
incomplete, the examiner must 
characterize the incomplete 
paralysis as severe, moderate, 
or mild.  

(h)  Opine whether it is at 
least as likely as not that the 
veteran's service-connected 
traumatic laceration of the 
right hand with sensory loss of 
the ulnar nerve and a flexion 
contracture of the right fifth 
finger, alone, results in a 
marked interference with 
employment.

Use by the examiner of the 
italicized standard of proof in 
responding to the foregoing is 
required.  

3.  After completion of the requested 
development, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination report for any and all needed 
action.  

4.  The RO should then readjudicate each 
of the issues noted on the title page.  
Such adjudications should be undertaken 
on the basis of all the evidence on file 
and all governing legal authority, 
including the VCAA; the holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999); the criteria for evaluating 
ankylosis or limitation of motion of 
single or multiple digits of the hand in 
effect prior to and on and after August 
26, 2002, as applicable; and the rating 
criteria for the evaluation of skin scars 
in effect prior to and on and after 
August 30, 2002, as applicable.  If 
extraschedular entitlement is found, 
referral of the case to the VA Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. §§ 3.321, 4.16(b) 
(2002), as appropriate, is required.  

If any benefit sought on appeal continues 
to be denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and the law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  See Stegall).  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


